SHARPE, J.
Apart from any question as to the legality of the contract and of the plaintiff’s status as a party to it we are of the opinion that the judgment appealed from should be affirmed. If it be assumed that plaintiff was the promisee, still to make a prima facie case for recovery it devolved on him to show performance of the condition upon which the reward was offered, viz.: that .he should disclose Burrow’s whereabouts so as to enable defendant to effect his capture dead or 'alive. What he did was to furnish information in the main vague and supposititious, being derived from knowledge of 'past acts, habits and associations of Bui*row, and not on knowledge of his then location except that he had left and was absent from Lamar county, *275Alabama. Besides tliis known fact his disclosures pointed to Burrow’s whereabouts as probably being-near the Florida and Alabama line, and to his probable association under an assumed name with one Barnes in Escambia county, Alabama. Through about eight months this was effective only as a clue which led defendant’s agents upon an abortive chase of Burrow until his trail was lost. He was found and captured subsequently through advices received from Barnes a.nd others concerning facts of which the plaintiff had no knowledge and no agency in communicating and -which were not in existence till after plaintiff’s disclosures had ceased.
What defendant agreed to pay for was not prophecy, nor was it facts raising mere probabilities, or which in the train of causation might remotely precede a capture ; but it was for information of facts actually in existence which in itself would have beeen sufficient to lead to, or to enable defendant to effect, the capture. There was -a total failure of evidence to show that plaintiff furnished such efficient information and for that reason, if for no other, the -court was justified in refusing the -charges requested by him and in giving the general affirmative charge in favor of defendant.
The letters offered as evidence and rejected would not have -changed the result if they had been admitted, and, therefore, their exclusion even if erroneous is not ground for reversal.
Affirmed.